Chimera Investment Corporation 1211 Avenue of the Americas, Suite 2902 New York, NY 10036 October 2, 2014 Ms. Jessica Barberich Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Chimera Investment Corporation Form 10-K for the fiscal year ended December 31, 2013 Filed June 4, 2014 File No. 1-33796 Chimera Investment Corporation Form 10-Q for the quarterly period ended June 30, 2014 Filed August 11, 2014 File No. 1-33796 Dear Ms. Barberich: On behalf of Chimera Investment Corporation (“we”, “our” or the “Company”), set forth below is our response to the comments of the staff of the Division of Corporation Finance of the Securities and Exchange Commission, received by letter dated September 3, 2014 in which you provided comments to the reports referenced above. For your convenience, we have reproduced your comment followed by our corresponding response. Form 10-K for the Fiscal Year Ended December 31, 2013 Estimated Economic Book Value, page 59 1. We note your presentation of Estimated Economic Book Value. Please tell us how you determined that this disclosure complies with the requirements of Item 10(e) of Regulation S-K. In particular, please address how you determined that you have not provided greater prominence to this non-GAAP measurement relative to the most comparable GAAP measurement. In this regard, we note that you have presented a full balance sheet on page 61 with adjustments in order to remove assets and liabilities that are consolidated under GAAP requirements. Also, please explain to us in more detail how you determined the amount of the adjustments to the assets. 2 Response: Item 10(e) of Regulation S-K requires that whenever one or more non-GAAP financial measures are included in a filing with the Commission, the registrant must include a presentation, with equal or greater prominence, of the most directly comparable financial measure or measures calculated and presented in accordance with Generally Accepted Accounting Principles (GAAP).In our presentation of Estimated Economic Book Value, we provide only a condensed balance sheet with GAAP measurements shown in the first far left column.Adjustments are then reflected in the middle column resulting in the non-GAAP measurements on the far right.The Company notes that a full balance sheet is presented in on Page F-5 of the 2013 Form 10-K.To present a condensed balance sheet, non-interest bearing assets and cash and cash equivalents are presented as a single condensed line item entitled ‘Other assets’ and non-interest bearing liabilities are similarly condensed. The Company states the following on page 59 of the 2013 Form 10-K: “We calculate and disclose this non-GAAP measurement because we believe it represents an estimate of the fair value of the assets we own or are able to dispose of, pledge, or otherwise monetize. The estimated economic book value should not be viewed in isolation and is not a substitute for book value computed in accordance with GAAP”. The Company also states the following on page 61 of the 2013 Form 10-K: “Our estimate of economic book value has important limitations. Our estimate of fair value is as of a point in time and subject to significant judgment, primarily the estimate of the fair value of the securities issued by the trusts which we own and can freely sell or pledge. Should we sell the assets in our portfolio, we may realize materially different proceeds from the sale than we have estimated as of the reporting date. The calculation of estimated economic book value described above is used by management to understand the fair value of the assets we own and the liabilities for which we are legally obligated, and is presented for informational use only. The estimated economic book value should not be viewed in isolation and is not a substitute for book value computed in accordance with GAAP.” These statements reduce the prominence of the Non-GAAP measurement in accordance with Item 10(e) of Regulation S-K. The Company determined the amount of adjustments as follows: GAAP assets are reduced by RMBS investments held by our consolidated VIEs which the Company is restricted from selling or pledging.The Company then adds to GAAP assets the investments in the consolidated VIEs held in the Company’s custody accounts, which are eliminated in the consolidated GAAP presentation.In addition, GAAP liabilities are reduced by securitized debt of VIEs as these are non-recourse to the Company and are a corollary to the reduction to the GAAP assets described above. 3 SEC Comment: Results of operations for the years ended December 31, 2013, 2012, and 2011, page 68 2. We note your presentation and discussion of the non-GAAP measures, Economic Interest Expense and Economic Net Interest Income. In future filings, please expand your disclosure to also discuss the results of Interest Expense and Net Interest Income on a GAAP basis in order to not give undue prominence to the non-GAAP measures. For reference, see Item 10(e) of Regulation S-K. Response: We will expand our disclosure to include discussion of Interest Expense and Net Interest Income on a GAAP basis in future filings. SEC Comment: Fair Value Measurements, page 68 3. We note that management continues to indirectly corroborate its estimates of the fair value using pricing models by comparing its results to independent prices provided by third party pricing services. Please expand your disclosure in future filings by providing further details of your process for determining the fair value of your securities consistent with the proposed disclosure included in your supplemental response letter dated June 14, 2013 in response to our comment included in our letter dated June 12, 2013. Response: The Company has implemented enhancements to the valuation process since the 2011 Form 10-K was filed and after our response to your comment in our letter dated June 12, 2013.We intend to include disclosure similar to the following in our future filings: For each reporting period, the Company determines the fair value of its investment securities based on discounted cash flows utilizing an internal pricing model that incorporates factors such as coupon, prepayment speeds, weighted average life, collateral composition, borrower characteristics, expected interest rates, life caps, periodic caps, reset dates, collateral seasoning, expected losses, expected default severity, credit enhancement, and other pertinent factors.The Company reviews the fair values generated by the model to determine whether prices are reflective of the current market by corroborating its estimates of fair value by comparing the results to non-binding independent prices provided by two independent third party pricing services for all securities.For certain highly liquid asset classes, such as Agency fixed-rate pass-throughs, the Company’s valuations are also compared to quoted prices for To-Be-Announced (“TBA”) securities. 4 Each quarter the Company develops thresholds which are determined utilizing current bid/ask spreads, liquidity, price volatility and other factors as appropriate.If internally developed prices differ from the independent prices provided by greater than a predetermined threshold for the period, the Company highlights these differences for further review, both internally and with the third party pricing service. The Company obtains the inputs used by the third party pricing services and compares them to the Company’s inputs. The Company updates its own inputs if the Company determines the third party pricing inputs more accurately reflect the current market environment. If the Company believes that its internally developed inputs more accurately reflect the current market environment, it will request that the third party pricing service review market factors that may not have been considered by the third party pricing service. The Company reconciles and resolves all pricing differences in excess of the predetermined thresholds before a final price is established. SEC Comment: Related Party Transactions, page 79 Fees Paid Under the Management Agreement, page 79 4. We note your disclosure that your Manager uses the proceeds from its management fee in part to pay compensation to its officers and employees, certain of whom you indicate are also your officers. In future Exchange Act periodic filings, and to the extent applicable, within your disclosure of the expense reimbursement that your manager received, please break-out any amounts that are used to reimburse for the salary of a named executive officer. Response: Under the management agreement, the Manager is responsible for all costs incident to the performance of its duties, including compensating the Company’s named executive officers.We do not reimburse the Manager for compensation paid to our named executive officers.However, the Company will include disclosure in future quarterly reports on Form 10-Q and annual reports on Form 10-K substantially similar to the following: “We paid management fees of $XX million for each of the [quarters] ended [September 30], 2014 and 2013, respectively.We also paid our Manager reimbursements of $XX million and $XX million for the [quarters] ended [September 30], 2014 and 2013. None of the reimbursement payments is attributable to the compensation of our named executive officers.” 5 SEC Comment: Consolidated Statements of Financial Condition, page F-5 5. We note your presentation of assets and liabilities of consolidated VIEs on the face of your balance sheet and that you have utilized this presentation to comply with ASC 810-10-45-25. However, this presentation does not appear to comply with Regulation S-X since it does not include the consolidated totals required for each line item. Please revise in future filings and provide us with your proposed presentation. Response: We have evaluated the guidance in Regulation S-X as well as reviewed other balance sheet presentations by other companies in our sector.For future filings we intend to include the following presentation.The presentation below is a pro-forma presentation of the most recent 10-Q; however, we anticipate implementing this change beginning with our 2014 Form 10-K to allow time to update our systems and controls over the new presentation. We note that footnote 8, as referenced in footnote 1 to the balance sheet, continues to present a full balance sheet of consolidated VIEs. 6 June 30, 2014 (Unaudited) December 31, 2013 Assets: Cash and cash equivalents $ $ Non-Agency RMBS, at fair value Agency RMBS, at fair value Securitized loans held for investment, net of allowance for loan losses of $9 million, respectively Receivable for investments sold - Accrued interest receivable Other assets (includes Due from FIDAC of $2 million and $0, respectively) Derivatives, at fair value, net - Total assets (1) $ $ Liabilities: Repurchase agreements, RMBS ($6.1 billion and $1.7 billion pledged as collateral, respectively) $ $ Securitized debt, collateralized by Non-Agency RMBS($2.7 billion and $3.0 billion pledged as collateral, respectively) Securitized debt, collateralized by loans held for investment ($703 million and $763 million pledged as collateral, respectively) Payable for investments purchased - Accrued interest payable Dividends payable Accounts payable and other liabilities Investment management fees and expenses payable to affiliate Derivatives, at fair value Total liabilities (1) Commitments and Contingencies (See Note 16) Stockholders' Equity: Preferred Stock: par value $0.01 per share; 100,000,000 shares authorized, 0 shares issued and outstanding, respectively $
